           Case 3:19-cv-05605-RJB-TLF Document 43 Filed 04/27/20 Page 1 of 3



1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    BRIAN JUDAH MICHALEK,
                                                          Case No. C19-5605-RJB-TLF
7                             Plaintiff,
            v.                                            ORDER DIRECTING
8                                                         DEFENDANTS TO RESPOND TO
     JOE NOLE, et al.,                                    PLAINTIFF’S MOTION FOR
9                                                         COUNSEL AND RE-NOTING
                              Defendants.                 MOTION FOR COUNSEL AND
10                                                        MOTION FOR SUMMARY
                                                          JUDGMENT
11
            Plaintiff is proceeding pro se and in forma pauperis in this civil rights action
12
     pursuant to 42 U.S.C. § 1983. Currently pending before the Court is plaintiff’s second
13
     motion to appoint counsel and for extension of time (Dkt. 37) and defendants’ motion for
14
     summary judgment (Dkt. 39).
15
            In his motion for counsel, plaintiff alleges on or about March 17, 2020, some
16
     members of Jefferson County Jail staff confiscated his legal papers and books. Dkt. 37.
17
     Plaintiff also alleges there is no law library at the jail. Id. For these reasons, among
18
     others, plaintiff contends he is unable to prosecute his case and requests the Court
19
     appoint counsel. Id. Defendants did not respond to plaintiff’s motion for counsel or
20
     otherwise address plaintiff’s allegations.
21
            The plaintiff has no constitutional right to appointed counsel in a § 1983 action.
22
     Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981); see also United States v.
23
     $292,888.04 in U.S. Currency, 54 F.3d 564, 569 (9th Cir. 1995) (“[a]ppointment of
24
     ORDER DIRECTING DEFENDANTS TO RESPOND TO
25   PLAINTIFF’S MOTION FOR COUNSEL AND RE-
     NOTING MOTION FOR COUNSEL AND MOTION FOR
     SUMMARY JUDGMENT - 1
            Case 3:19-cv-05605-RJB-TLF Document 43 Filed 04/27/20 Page 2 of 3



1    counsel under this section is discretionary, not mandatory.”). In “exceptional

2    circumstances,” the Court may appoint counsel for indigent civil litigants pursuant to 28

3    U.S.C. § 1915(e)(1)). Rand v. Roland, 113 F.3d 1520, 1525 (9th Cir. 1997), overruled

4    on other grounds, 154 F.3d 952 (9th Cir. 1998).

5           To assess whether exceptional circumstances show that counsel should be

6    appointed the Court must evaluate both “the likelihood of success on the merits [and]

7    the ability of the petitioner to articulate his claims pro se in light of the complexity of the

8    legal issues involved[.]” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)

9    (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). A plaintiff must plead

10   facts that show he has an insufficient grasp of his case or the legal issue(s) involved,

11   as well as an inadequate ability to articulate the factual basis of his claim. Agyeman v.

12   Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004). Although a pro se

13   litigant may be better served with the assistance of counsel, that is not the test. Rand,

14   113 F.3d at 1525.

15          Here, the Court is concerned by plaintiff’s allegations that his legal materials

16   were confiscated and that he does not have access to a law library. Accordingly, it is

17   ORDERED:

18      (1) The Court will DEFER ruling on plaintiff’s motion to appoint counsel (Dkt. 37). On

19          or before May 22, 2020, defendants are directed to file a response to plaintiff’s

20          motion addressing the allegations that his legal materials were confiscated and

21          that he does not have access to a law library at the Jail. Plaintiff may file a reply

22          on or before June 5, 2020.

23

24
     ORDER DIRECTING DEFENDANTS TO RESPOND TO
25   PLAINTIFF’S MOTION FOR COUNSEL AND RE-
     NOTING MOTION FOR COUNSEL AND MOTION FOR
     SUMMARY JUDGMENT - 2
          Case 3:19-cv-05605-RJB-TLF Document 43 Filed 04/27/20 Page 3 of 3



1      (2) The Court will also DEFER ruling on defendants’ motion for summary judgment

2         (Dkt. 39) pending the submission of additional briefing and resolution of plaintiff’s

3         motion to appoint counsel.

4      (3) The Clerk is directed to RE-NOTE plaintiff’s motion to appoint counsel (Dkt. 37)

5         to June 5, 2020, and defendants’ motion for summary judgment (Dkt. 39) to July

6         17, 2020.

7         Dated this 27th day of April, 2020.

8

9

10                                                  A
                                                    Theresa L. Fricke
11                                                  United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER DIRECTING DEFENDANTS TO RESPOND TO
25   PLAINTIFF’S MOTION FOR COUNSEL AND RE-
     NOTING MOTION FOR COUNSEL AND MOTION FOR
     SUMMARY JUDGMENT - 3
